SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 9, 2016 POAGE BANKSHARES, INC. (Exact Name of Registrant as Specified in Charter) Maryland 001-35295 45-3204393 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1500 Carter Avenue, Ashland, Kentucky (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(606) 324-7196 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On February 9, 2016, Poage Bankshares, Inc. (the “Company”) issued a press release reporting the untimely passing of Thomas P. Carver II, Chairman of the Board of the Company and its wholly-owned subsidiary, Town Square Bank (the “Bank”).A copy of the press release is attached as Exhibit 99.1 hereto and incorporated herein by reference. The Company and the Bank intend to reduce the size of their respective Board of Directors to eliminate the vacancy created by the passing of Mr. Carver. Item 9.01. Financial Statements and Exhibits. (d) Exhibits: 99.1 Press Release dated February 9, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. POAGE BANKSHARES, INC. Date:February 9, 2016 By: /s/ Bruce VanHorn Bruce VanHorn President and Chief Executive Officer
